Citation Nr: 0301445	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  02-03 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Diego, California


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran had periods of active service from September 
1944 to July 1946, and from May 1947 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2000, rating decision of 
the Department of Veterans Affairs (VA), San Diego, 
California, Regional Office (RO), that had determined that 
the veteran was not entitled to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile and adaptive equipment, or for adaptive 
equipment only.  As will be explained in detail below, the 
case has been properly developed and is ready for 
appellate consideration.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue 
considered on the merits herein on appeal has been 
obtained, and VA has satisfied the duty to notify the 
veteran of the law and regulations applicable to his claim 
and the evidence necessary to substantiate his claim.

2.  The veteran's service-connected disabilities include 
psychoneurotic reaction with depression, evaluated as 50 
percent disabling, and post-operative residuals of 
vagotomy and pyloroplasty for duodenal ulcer and hiatal 
hernioplasty, evaluated as 30 percent disabling.  The 
veteran's combined service-connected disability rating is 
70 percent.  He has been granted a total rating based on 
individual unemployability due to service-connected 
disabilities.  

3.  The veteran does not have loss or permanent loss of 
use of one or both feet, loss or permanent loss of use of 
one or both hands, permanent impairment of vision of both 
eyes with central visual acuity of 20/200 or less in the 
better eye with corrective glasses, or central visual 
acuity of more than 20/200 if there is a field defect in 
which the peripheral field has contracted to such an 
extent that the widest diameter of visual field subtends 
an angular distance no greater than 20 degrees in the 
better eye, or ankylosis of one or both knees or one or 
both hips.


CONCLUSION OF LAW

The criteria for entitlement to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile and adaptive equipment, or for adaptive 
equipment only have not been met.  38 U.S.C.A. §§ 3901, 
3902, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.159, 3.808 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile and adaptive equipment, or for adaptive 
equipment only.  He is rated as totally and permanently 
disabled for individual unemployability purposes by virtue 
of his service-connected disabilities.  He argues that his 
service-connected gastrointestinal disorder, as 
exacerbated by his service-connected psychiatric disorder, 
necessitates that he have a constant presence of sleeping 
accommodations, a refrigerator, and toilet facilities for 
the treatment of the symptoms associated with that 
disorder.  

In the interest of clarity, the Board will initially 
address the matter of whether this case has been 
appropriately developed for appellate purposes.  In order 
to facilitate understanding of its decision, the pertinent 
law and VA regulations applicable to the issue on appeal 
will then be briefly set forth.  Finally, the Board will 
analyze the veteran's claim.

Veterans Claims Assistance Act 

As noted in a November 2001 letter from the RO to the 
veteran, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law eliminated the former 
statutory requirement that claims be well grounded.  This 
law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the 
record on appeal, and for reasons expressed immediately 
below finds that the development of the issue has 
proceeded in accordance with the provisions of the law and 
regulations.

There is no question as to substantial completeness of the 
veteran's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West Supp. 2002).  In filing his application for 
an automobile and adaptive equipment in July 2000, the 
veteran utilized VA Form 21-4502, the form designated for 
such purposes.  The application appeared substantially 
complete on its face.  The veteran clearly identified the 
benefit sought and the rationale behind his application. 

The former well grounded claim requirement

The RO denied the veteran's claim for an automobile and/or 
adaptive equipment based upon the merits of the evidence 
in application to the existing law and not based upon 
finding that it was not well grounded.  The RO has 
provided the veteran with laws and regulations regarding 
the consideration of a claim on the merits.  See the March 
2002 statement of the case.  The current standard of 
review requires that after the evidence has been 
assembled, it is the Board's responsibility to evaluate 
the entire record.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As indicated, the RO has adjudicated the issue listed 
above based on the substantive merits of the claim.  The 
veteran was given the opportunity to submit evidence and 
arguments in response.  The Board finds, therefore, that 
it can consider the substance of the veteran's appeal 
without prejudice to him.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.

The Board will apply the current standard of review in 
evaluating the veteran's claims below.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West Supp. 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
September 2000 rating decision, the November 2001 letter 
from the RO, and the March 2002 statement of the case.  
The letter from the RO dated in November 2001 specifically 
advised the veteran of his rights and responsibilities 
under the VCAA.  The veteran has been advised in these 
documents that he does not have the required service-
connected disabilities that would qualify him for an 
automobile and/or adaptive equipment.  In the November 
2001 letter, the veteran was advised what evidence he 
should submit and that VA would assist him in obtaining 
that evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Based on the specific notice provided to the 
veteran and the development which has been accomplished, 
the Board has concluded that VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, including the conducting of VA 
examinations, and that there is no reasonable possibility 
that further assistance would aid in substantiating his 
claim.  The RO obtained or attempted to obtain the 
veteran's VA and private treatment records as they were 
identified by the veteran.  It does not appear that there 
are any additional pertinent treatment records to be 
requested or obtained.  

Additionally, although the veteran has not been afforded a 
VA examination for the specific purpose of addressing the 
issue considered herein, in light of the fact that the law 
and not the medical evidence in this case is dispositive, 
there is no basis to believe that a VA examination would 
be probative of the issue.  Sabonis v. Brown, 6 Vet. App. 
426,430 (1994).  Accordingly, there is sufficient evidence 
to decide this claim.  

Relevant law and regulations

The Secretary of Veterans Affairs shall provide or assist 
in providing an automobile or other conveyance to each 
eligible person.  In order for a certification of 
eligibility for financial assistance in the purchase of 
one automobile or other conveyance and necessary adaptive 
equipment to be made, one of the following must exist and 
be the result of injury or disease incurred or aggravated 
during active military service:  (i) Loss or permanent 
loss of use of one or both feet; (ii) loss or permanent 
loss of use of one or both hands; (iii) permanent 
impairment of vision of both eyes to the extent that 
central visual acuity is 20/200 or less in the better eye 
with corrective glasses or central visual acuity of more 
than 20/200 is accompanied by field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular 
distance no greater than 20 degrees in the better eye.  
Alternatively, the Secretary shall provide each person the 
adaptive equipment to ensure that the eligible person will 
be able to operate an automobile or other conveyance in a 
manner consistent with such person's own safety and the 
safety of others.  Eligibility for this benefit requires 
that the veteran have a disability that is the result of 
injury or disease incurred or aggravated during active 
military service in the form of ankylosis of one or both 
knees or one or both hips.  See 38 U.S.C.A. §§ 3901, 3902; 
38 C.F.R. § 3.808.  It is within this context that the 
facts in this case must be evaluated.

Analysis

The veteran's service-connected disabilities are limited 
to psychoneurotic reaction with depression, evaluated as 
50 percent disabling, and post-operative residuals of 
vagotomy and pyloroplasty for duodenal ulcer and hiatal 
hernioplasty, evaluated as 30 percent disabling.  The 
veteran's combined service-connected disability rating is 
70 percent.  He has been granted a total rating based on 
individual unemployability due to service-connected 
disabilities.  

In the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to a 
certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance, and 
adaptive equipment therefor, or for adaptive equipment 
only.  This is because he is not presently service 
connected for disability manifested by loss or permanent 
loss of use of one or both feet, by loss or permanent loss 
of use of one or both hands, or by permanent impairment of 
vision of both eyes.  Nor is he service connected for 
disability manifested by ankylosis of one or both knees or 
one or both hips.  Absent evidence demonstrating that the 
veteran has a qualifying service-connected disability, the 
claim for financial assistance in the purchase of an 
automobile or other conveyance, and adaptive equipment 
therefor, must be denied.  In a case such as this one, 
where the law or regulation and not the evidence is 
dispositive, the claim must be terminated because of the 
absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment or for adaptive equipment only is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

